Citation Nr: 0725786	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-04 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for degenerative arthritis and degenerative disc disease of 
the lumbosacral spine.

2. Entitlement to an initial rating higher than 20 percent 
for residuals of a fracture of the left femur with arthritis 
of the left hip.

3. Entitlement to an initial (compensable) rating for hearing 
loss of the left ear.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1984 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

While on appeal, the RO assigned a 20 percent rating for 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine, effective from the date of claim. 

In August 2005, the veteran appeared at a hearing before the 
undersigned.  A copy of the transcript is in the record.  In 
April 2006, the Board the case for further evidentiary 
development.  


FINDINGS OF FACT

1. Since January 1, 2002, degenerative arthritis and 
degenerative disc disease of the lumbosacral spine is 
manifested by severe limitation of motion.

2. Since January 1, 2002, the residuals of a fracture of the 
left femur with arthritis of the left hip is manifested by 
limitation of thigh flexion, but not to 20 degrees, and 
ankylosis, malunion, and nonunion are not demonstrated. 

3. Since January 1, 2002, audiometric test results correspond 
to a numeric designation of no greater than I for the right 
ear and I for the left ear with speech discrimination of 96 
percent for the right ear and 92 percent for the left ear.




CONCLUSIONS OF LAW

1. Since January 1, 2002, the criteria for a 40 percent 
rating for degenerative arthritis and degenerative disc 
disease of the lumbosacral spine have been met.   38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.71a 
(2006).

2. Since January 1, 2002, the criteria for an initial rating 
higher than 20 percent for residuals of a fracture of the 
left femur with arthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.71a, Diagnostic Codes 5255 (2006).

3. Since January 1, 2002, the criteria for an initial 
compensable rating for left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Table VI, Table Via, Table VII, Diagnostic 
Code 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factor to consider.

The Lumbar Spine

In a rating decision in August 2002, the RO granted service 
connection for degenerative arthritis and degenerative disc 
disease of the lumbosacral spine and assigned a 10 percent 
rating, effective from January 1, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative arthritis) 
and DC 5295 (lumbosacral strain).  

In a rating decision in January 2003, the RO increased the 
rating to 20 percent, effective from January 1, 2002, also 
under 38 C.F.R. § 4.71a, DC 5003 and DC 5295.  The RO also 
considered Diagnostic Code 5293 (intervertebral disc 
syndrome).

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  

The new criteria for rating intervertebral disc syndrome 
became effective September 23, 2002.  See 67 Fed. Reg. 54349 
(Aug, 22, 2002).  Further, additional regulatory changes for 
rating all other back disorders became effective September 
26, 2003, but these did not change the way intervertebral 
disc syndrome was rated, except for renumbering Diagnostic 
Code 5293 as Diagnostic Code 5243.  68 Fed. Reg. 51454-56 
(Aug. 27, 2003).  

In statement of the case, dated in January 2003, and in the 
supplemental statement of the case, dated in February 2007, 
the RO notified the veteran of the old and new rating 
criteria.    

While VA may consider the old criteria for rating an 
intervertebral disc syndrome for the entire period during 
which the appeal has been pending, it may only consider the 
new criteria when rating an intervertebral disc syndrome from 
September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Likewise, while VA may consider the old criteria 
for rating all other back disorders for the entire period 
during which the appeal has been pending, it may only 
consider the new criteria for rating all other back disorders 
from September 26, 2003.  

Old Criteria other than for Intervertebral Disc Syndrome

For the entire period during which the appeal has been 
pending, the veteran is potentially entitled to a rating 
higher than 20 percent for the low back disability if there 
is severe limitation of motion of the lumbar spine (40 
percent) (Diagnostic Code 5292); or listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295). 

As for limitation of motion under Diagnostic Code 5292, the 
findings of the VA examination in April 2002 show forward 
flexion to 70 degrees, backward extension to 30 degrees, left 
and right lateral flexion to 35 degrees, and left and right 
rotation to 35 degrees.  On VA examination in November 2005, 
forward flexion was to 24 degrees, backward extension to 12 
degrees, left lateral flexion to 14 degrees, right lateral 
flexion to 16 degrees, left rotation to 18 degrees, and right 
rotation to 20 degrees.  On VA examination in September 2006, 
forward flexion was to 40 degrees, extension was to 15 
degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 17 degrees, left rotation was to 30 
degrees, and right rotation was to 15 degrees.  

On VA examination in April 2002, VA examiner noted muscle 
atrophy in the back.  Additionally, on VA examination in 
November 2005, the examiner reported that the veteran had 
significant stiffness in forward flexion before being able to 
straighten up.  The examiner also noted muscle spasms and 
muscle atrophy.  During testing of range of motion, there was 
evidence of pain with a grimace and slowed breathing. There 
was also evidence of fatigability, loss of coordination, and 
significant discomfort lying on the examination table.  

Considering 38 C.F.R. §§ 4.40 and 4.45, the Board finds that 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine is manifested by severe limitation of 
motion, which meets the criteria for a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

As to whether the veteran is entitled to a rating higher than 
40 percent, there is no evidence of unfavorable ankylosis 
under either old DC 5289 or the current General Formula for 
Diseases and Injuries of the Spine.  


Old Criteria for Intervertebral Disc Syndrome

For the entire period during which the appeal has been 
pending, the veteran is only entitled to a rating higher than 
40 percent for degenerative arthritis and degenerative disc 
disease of the lumbosacral spine if it is manifested by 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms, 60 percent, under  Diagnostic Code 5293 
(2002).  Pronounced symptoms is defined as persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  

VA records show that in December 2004, the veteran denied 
neurological symptoms, but he complained of pain.  On VA 
examination in September 2006, the examiner reported that the 
veteran had only subjective numbness in the left leg and knee 
and the ankle reflexes were active and equal.  And no 
complaint, diagnosis, or treatment is shown for neurological 
symptomatology. 

On the basis of the record, pronounced symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief has not been shown.  
Consequently, a rating higher than 40 per cent under the old 
DC 5293 is not warranted. 

New Criteria for Intervertebral Disc Syndrome 

Effective September 23, 2002, the veteran may be entitled to 
a rating higher than 40 percent if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months (60 percent disabling).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

On the basis of the evidence of record, bed rest prescribed 
by a physician and treatment by a physician has not been 
documented. 

The veteran may also be entitled to a separate rating for 
associated objective neurologic abnormalities provided these 
abnormalities are compensably disabling, but as the record 
does not document any adverse neurological symptomatology, a 
separate compensable rating is not warranted.

Left Femur and Left Hip 

In the rating decision in August 2002, the RO granted service 
connection for residuals of a fracture of the left femur with 
arthritis of the left hip and assigned a rating of 20 percent 
under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis) and DC 
5245 (impairment of the femur).

The criterion for the next higher rating is either ankylosis 
of the hip, limitation of thigh flexion to 20 degrees, 
impairment of the femur with malunion with marked knee or hip 
disability, or nonunion without loose motion.

On VA examinations in April 2002, November 2005, and 
September 2006, ankylosis of the left hip was not 
demonstrated.  X-rays revealed no evidence of malunion or 
nonunion. 

As for limitation of thigh flexion, left hip flexion was 60 
degrees at the April 2002 VA examination and 55 degrees at 
the September 2006 VA examination.  Normal hip flexion is 
from 0 to 120 degrees.  38 C.F.R. § 4.71, Plate II.  Even 
with functional loss due to pain, the findings do not more 
nearly approximate or equate to thigh flexion limited to 20 
degrees. 

For these reasons, the criteria for an initial rating higher 
than 20 percent for residuals of a left femur fracture with 
arthritis of the left hip have not been met. 



Left Ear Hearing Loss

In the rating decision of August 2002, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensably rating, effective from January 1, 2002, under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz. 

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  Tables VI and VII are used to 
calculate the rating to be assigned. 

When impaired hearing is service connected in only one ear, 
then the nonservice-connected ear will be assigned a numeric 
designation of I unless the service-connected hearing loss is 
at least 10 percent disabling and there is hearing impairment 
in the nonservice-connected ear under 38 C.F.R. § 3.385.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

On VA examination in April 2002, the puretone thresholds were 
20, 15, 15, and 25 decibels in the right ear and 30, 25, 40, 
and 60 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  Applying these test results 
to 38 C.F.R. § 4.85, Table VI, Table VII, show that the 
veteran had a numeric designation of I for the right ear and 
a numeric designation of I for the left ear.

Audiometric testing by VA in September 2006 revealed puretone 
thresholds of 0, 5, 5, and 15 decibels in the right ear and 
puretone thresholds of 10, 10, 25, and 55 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
Speech recognition ability was 98 percent in the right ear 
and 96 percent in the left ear.  Applying these test results 
to 38 C.F.R. § 4.85, Table VI, Table VII, show that the 
veteran had a numeric designation of I for the right ear and 
a numeric designation of I for the left ear.  

The results from the audiological examinations do not meet 
the criteria for a compensable rating for the service-
connected left ear hearing loss at any time during the 
pendency of the appeal.  
 
Additionally, the veteran did not have thresholds of 55 or 
greater in each of the specified frequencies and did not have 
thresholds of 30 decibels or less at 1000 Hertz with 70 
decibels or more at 2000 Hertz.  Consequently, 38 C.F.R. 
§ 4.86 is not for application. 

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for left ear hearing loss.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  





ORDER

Effective January 1, 2002, a 40 percent rating for 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial rating higher than 20 percent for residuals of a 
fracture of the left femur with arthritis of the left hip, at 
any time during the pendency of the appeal, is denied.

An initial compensable rating for hearing loss of the left 
ear, at any time during the pendency of the appeal, is 
denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


